

117 HR 2300 IH: To terminate certain executive actions, and for other purposes.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2300IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Cawthorn introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Judiciary, Foreign Affairs, Armed Services, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo terminate certain executive actions, and for other purposes.1.Termination of certain executive actions(a)TerminationThe following shall be void beginning on the date of the enactment of this Act:(1)Executive Orders 13986 and 13993.(2)Presidential Proclamation 10142.(b)EffectAll actions taken pursuant to any proclamation or Executive order terminated under subsection (a) shall cease on the date of the enactment of this Act. 